DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 06/10/2022.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 1, 8, 13, 15, and 18 have been amended. Claims 1-20 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 112 rejection has been withdrawn.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding Claim 18, lines 1-2 recites “the health agency is the health agency is a national…” should be “the health agency is a national…”
Appropriate correction is required.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga et al. (US 20180150601 A1 -hereinafter Astigarraga) in view of Boisvert et al. (US 2020/0227159 A1 –hereinafter Boisvert).
Regarding Claim 1, Astigarraga teaches a method 
receiving health risk data from a health agency, the health risk data indicating new cases of an infectious disease in a geographic area (see Fig. 2 and [0029]; Astigarraga: “Correlation program 122 receives a notification of one or more incidences of a disease (202). In various embodiments, correlation program 122 receives a notification of one or more incidences of a contagious disease or a virus occurring in an identified location or an identified geographic region. Correlation program 122 may receive a notification or an alert of a recently occurring outbreak of a contagious disease from one or more of a healthcare provider, a volunteer agency, a hospital, a medical group, a national healthcare organization (e.g., CDC), a multi-country health organization (e.g., the World Health Organization). The notification received includes a location or one or more geographic regions in which the incidences or outbreak is observed.” See [0030]; Astigarraga: “The notification may include information such as the type of contagious disease or virus…”);
determining a health risk level for at least one space (see Fig. 2 and [0029]; Astigarraga: “The method includes determining, by the one or more computer processors, a level of severity associated with the one or more incidences of the contagious disease.” See [0035]; Astigarraga: “correlation program 122 determines an evaluation of the level of severity of the outbreak of the contagious disease or virus. The level of severity or risk associated with the outbreak may be determined based, at least in part, on the retrieved data on the contagious disease, the information extracted related from the notification or the information extracted from a blog or website being monitored.”);
However, Astigarraga does not explicitly teach:
… a method in a building management system (BMS);
the health risk data indicating … an infectious disease in a geographic area of a building;
and controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level.
	Boisvert from the same or similar field of endeavor teaches:	
… a method in a building management system (BMS) (see [0007]; Boisvert);
the health risk data indicating … an infectious disease in a geographic area of a building (see [0046]; Boisvert: “the elevated risk determination system 230 detects a condition that is indicative of an elevated risk of infection in a particular room 202 of the one or more rooms.”);
and controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.” See [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.” See [0040]; Boisvert: ”the control commands may be in response to receiving the elevated infection risk alert for a particular room and may be tailored to help mitigate the elevated infection risk in that particular room. The one or more control commands may control the building management system in accordance with one or more programmable infection risk compliance parameters for the particular room.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Astigarraga to include Boisvert’s features of a method in a building management system (BMS), the health risk data indicating an infectious disease in a geographic area of a building, and controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. Doing so would improve healthcare hygiene and/or indoor environmental conditions within a building to help reduce Hospital Acquired Infections (HAI) and/or Surgical Staff Infections (SSI). (Boisvert, [0002])

Regarding claim 2, the combination of Astigarraga and Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the air handling action comprises increasing an outdoor air ventilation rate in the space in the building (see [0053]; Boisvert: “In a first example rule 420 a, if an elevated particle count is detected, the air changes per hour (ACH) may be increased”).
The same motivation to combine Astigarraga and Boisvert set forth for Claim 1 equally applies to Claim 2.

Regarding claim 3, the combination of Astigarraga and Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the disinfection action comprises using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”).
The same motivation to combine Astigarraga and Boisvert set forth for Claim 1 equally applies to Claim 3.

Regarding claim 4, the combination of Astigarraga and Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the disinfection action comprises performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of the air.” That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’).
The same motivation to combine Astigarraga and Boisvert set forth for Claim 1 equally applies to Claim 4.

	Regarding claim 6, the combination of Astigarraga and Boisvert teaches all the limitations of claim 1 above, Astigarraga further teaches wherein the health agency is a national or international organization. (see [0029]; Astigarraga: “Correlation program 122 may receive a notification or an alert of a recently occurring outbreak of a contagious disease from one or more of a healthcare provider, a volunteer agency, a hospital, a medical group, a national healthcare organization (e.g., CDC), a multi-country health organization (e.g., the World Health Organization).”)

Regarding claim 8, Astigarraga teaches a
	one or more processors (see [0063]; Astigarraga); and 
	one or more computer-readable storage media having instructions stored thereon that, upon execution by the one or more processors, cause the one or more processors to implement operations comprising (see [0064]; Astigarraga): 
	receiving health risk data from a health agency, the health risk data indicating new cases of an infectious disease in a geographic area (see Fig. 2 and [0029]; Astigarraga: “Correlation program 122 receives a notification of one or more incidences of a disease (202). In various embodiments, correlation program 122 receives a notification of one or more incidences of a contagious disease or a virus occurring in an identified location or an identified geographic region. Correlation program 122 may receive a notification or an alert of a recently occurring outbreak of a contagious disease from one or more of a healthcare provider, a volunteer agency, a hospital, a medical group, a national healthcare organization (e.g., CDC), a multi-country health organization (e.g., the World Health Organization). The notification received includes a location or one or more geographic regions in which the incidences or outbreak is observed.” See [0030]; Astigarraga: “The notification may include information such as the type of contagious disease or virus…”);
determining a health risk level for at least one space (see Fig. 2 and [0029]; Astigarraga: “The method includes determining, by the one or more computer processors, a level of severity associated with the one or more incidences of the contagious disease.” See [0035]; Astigarraga: “correlation program 122 determines an evaluation of the level of severity of the outbreak of the contagious disease or virus. The level of severity or risk associated with the outbreak may be determined based, at least in part, on the retrieved data on the contagious disease, the information extracted related from the notification or the information extracted from a blog or website being monitored.”);
However, Astigarraga does not explicitly teach:
… a building management system (BMS);
the health risk data indicating … an infectious disease in a geographic area of a building;
and controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level.
	Boisvert from the same or similar field of endeavor teaches:	
… a building management system (BMS) (see [0007]; Boisvert);
the health risk data indicating … an infectious disease in a geographic area of a building (see [0046]; Boisvert: “the elevated risk determination system 230 detects a condition that is indicative of an elevated risk of infection in a particular room 202 of the one or more rooms.”);
and controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.” See [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.” See [0040]; Boisvert: ”the control commands may be in response to receiving the elevated infection risk alert for a particular room and may be tailored to help mitigate the elevated infection risk in that particular room. The one or more control commands may control the building management system in accordance with one or more programmable infection risk compliance parameters for the particular room.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Astigarraga to include Boisvert’s features of a building management system (BMS), the health risk data indicating an infectious disease in a geographic area of a building, and controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. Doing so would improve healthcare hygiene and/or indoor environmental conditions within a building to help reduce Hospital Acquired Infections (HAI) and/or Surgical Staff Infections (SSI). (Boisvert, [0002])

Regarding to Claim 10, the limitations in this claim is taught by of the combination of Astigarraga and Boisvert as discussed connection with claim 2.

Regarding claim 11, the combination of Astigarraga and Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein performing the disinfection action comprises at least one of using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”), performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of the air.” That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’), providing ozone in the space in the building, or using a humidifier to add disinfectant to air in the space in the building (see [0053]; Boisvert: “In another example rule 420 c, if there is elevated traffic in a room (e.g., more people than expected and/or doors opening more than expected) the ACH may be increased and a UV light activated to kill the biological particles. In yet another example rule 420 d, if elevated humidity is detected, the ACH may be increased and a dehumidifier activated.”).
The same motivation to combine Astigarraga and Boisvert set forth for Claim 8 equally applies to Claim 11.

Regarding claim 12, the combination of Astigarraga and Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein determining the health risk level comprises determining a probability of infection (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207 and determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.”) using occupancy data for the building (see [0028]; Boisvert: “The building control devices 22, 32, 42, 62 and/or the host device 70 may receive a signal from the occupancy sensor indicative of occupancy within a room or zone of the building or structure 10”) and an outdoor air ventilation rate (see [0045]; Boisvert: “Some conditions that may increase a risk of infection include, but are not limited to, a high particulate count, a high humidity level, a low humidity level, a high room temperature, high traffic into, out of, and/or within the room, high biological particle levels, low air changes per hour (ACH), low air velocity, high air velocity, high mold conditions, etc.”).
The same motivation to combine Astigarraga and Boisvert set forth for Claim 8 equally applies to Claim 12.

Regarding to Claim 13, the limitations in this claim is taught by the combination of Astigarraga and Boisvert as discussed connection with claim 6.

Regarding claim 14, the combination of Astigarraga and Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein determining the health risk level comprises determining whether any individuals in the building have been infected with the infectious disease (see [0056]; Boivert: “when a low-infection-risk patient is moved out of a room and a high-infection-risk patient in moved into the room, an elevated infection risk alert from the elevated risk determination system 230 may cause the controller 238 of the building management system 234 to control the environment differently and may even schedule an extra cleaning beyond the normal cleaning schedule”. See [0053]; Boisvert: “In yet another example rule 420 e, if the patient condition is indicative of a higher risk for infection, the ACH may be increased, a UV light activated, and the humidity increased.”).
The same motivation to combine Astigarraga and Boisvert set forth for Claim 8 equally applies to Claim 14.

Regarding claim 15, Astigarraga teaches a method 
receiving health risk data from a health agency, the health risk data indicating new cases of an infectious disease in a geographic area (see Fig. 2 and [0029]; Astigarraga: “Correlation program 122 receives a notification of one or more incidences of a disease (202). In various embodiments, correlation program 122 receives a notification of one or more incidences of a contagious disease or a virus occurring in an identified location or an identified geographic region. Correlation program 122 may receive a notification or an alert of a recently occurring outbreak of a contagious disease from one or more of a healthcare provider, a volunteer agency, a hospital, a medical group, a national healthcare organization (e.g., CDC), a multi-country health organization (e.g., the World Health Organization). The notification received includes a location or one or more geographic regions in which the incidences or outbreak is observed.” See [0030]; Astigarraga: “The notification may include information such as the type of contagious disease or virus…”);
receiving occupant data for one or more individuals (see [0022]; Astigarraga:” evaluation module 128 includes the received number of potentially exposed individuals to evaluate one or more actions.”);
determining a health risk level for at least one space (see Fig. 2 and [0029]; Astigarraga: “The method includes determining, by the one or more computer processors, a level of severity associated with the one or more incidences of the contagious disease.” See [0035]; Astigarraga: “correlation program 122 determines an evaluation of the level of severity of the outbreak of the contagious disease or virus. The level of severity or risk associated with the outbreak may be determined based, at least in part, on the retrieved data on the contagious disease, the information extracted related from the notification or the information extracted from a blog or website being monitored.”);
However, Astigarraga does not explicitly teach:
… a method in a building management system (BMS);
receiving occupant data …in a building;
the health risk data indicating … an infectious disease in a geographic area of a building;
and controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level.
	Boisvert from the same or similar field of endeavor teaches:	
… a method in a building management system (BMS) (see [0007]; Boisvert);
receiving occupant data …in a building (see [0028]; Boisvert: “The building control devices 22, 32, 42, 62 and/or the host device 70 may receive a signal from the occupancy sensor indicative of occupancy within a room or zone of the building or structure 10.”);
the health risk data indicating … an infectious disease in a geographic area of a building (see [0046]; Boisvert: “the elevated risk determination system 230 detects a condition that is indicative of an elevated risk of infection in a particular room 202 of the one or more rooms.”);
and controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.” See [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.” See [0040]; Boisvert: ”the control commands may be in response to receiving the elevated infection risk alert for a particular room and may be tailored to help mitigate the elevated infection risk in that particular room. The one or more control commands may control the building management system in accordance with one or more programmable infection risk compliance parameters for the particular room.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Astigarraga to include Boisvert’s features of a method in a building management system (BMS), the health risk data indicating an infectious disease in a geographic area of a building, and controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. Doing so would improve healthcare hygiene and/or indoor environmental conditions within a building to help reduce Hospital Acquired Infections (HAI) and/or Surgical Staff Infections (SSI). (Boisvert, [0002])

Claims 5, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga in view of Boisvert, and further in view of LIoyd (US 20170246331 A –hereinafter LIoyd).
Regarding claim 5, the combination of Astigarraga and Boisvert teaches all the limitations of claim 1 above, Boisvert teaches further comprising receiving a user input, wherein the user input comprises weightings of indicating importance of health risk reduction relative to energy consumption. (see [0107]; LIoyd: “The processing circuitry 51 then determines the operational mode (block 301). This may include an input received from the user, such as through an input device 59.” See [0109]; LIoyd: “If there are no persons, the processing circuitry 51 operates the emitters 20 at prescribed settings (block 304) suited for no persons in the area. This mode of operation with no persons present may provide for more intense germicidal radiation exposure for more thorough decontamination or less germicidal radiation exposure to save energy costs, or a combination of more intense radiation for a period of time followed by less intense exposure to save costs.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Astigarraga and Boisvert to include LIoyd's features of the user input comprises a target desired weighting of health risk reduction relative to energy consumption. Doing so would reduce the number and severity of infections, reduce fatalities from hospital acquired infections, reduce health care costs, and reduce the potential for the development of anti-biotic resistant microorganisms, all of which are urgently needed in the health care system. (LIoyd, [0006])

Regarding to Claim 9, the limitations in this claim is taught by the combination of Astigarraga, Boisvert, and LIoyd as discussed connection with claim 5.

Regarding claim 17, the combination of Astigarraga, Boisvert, and LIoyd teaches all the limitations of claim 15 above, Boisvert further teaches wherein performing the air handling action comprises increasing an outdoor air ventilation rate in the space in the building (see [0053]; Boisvert: “In a first example rule 420 a, if an elevated particle count is detected, the air changes per hour (ACH) may be increased”), and wherein performing the disinfection action comprises at least one of using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”) or performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of the air.” That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’).
The same motivation to combine Astigarraga and Boisvert set forth for Claim 15 equally applies to Claim 17.

Regarding claim 18, the combination of Astigarraga, Boisvert, and LIoyd teaches all the limitations of claim 15 above, Boisvert further teaches wherein receiving the health risk data for the infection disease comprises at least one of receiving the health risk data from a health authority source (see [0043]; Boisvert: “The building management system(s) 234 may maintain a second, or rules, database 244 that includes a set of rules or algorithms that may be used to identify actions that should be taken to lower a patient's risk of infection. In some cases, the rules database 244 may also include one or more programmable infection risk compliance parameters. In some cases, the rules or algorithms may be used to control the building management system 234 in accordance with one or more programmable risk compliance parameters for a particular room to help mitigate the elevated infection risk in the particular room.” See [0050]; Boisvert: “It is contemplated that the infection risk compliance parameters may be manually entered by a user (e.g., an installer or the medical facility) at the controller 238 (or a remote device 248) or the user may use the controller 238 (or a remote device 248) to send a request to the external server(s) 246 to obtain the rules database, as shown at block 302.” Since the second/rule database is entered and maintained by the medical facility or the external server(s), it reads on ‘at least one of receiving the health risk data from a health authority source’)
The same motivation to combine Astigarraga and Boisvert set forth for Claim 15 equally applies to Claim 18.

Regarding to Claim 19, the limitations in this claim is taught by of the combination of Astigarraga and Boisvert as discussed connection with claim 12.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga in view of Boisvert in view of Bearman in view of Sze To et al. (NPL: “Review and comparison between the Wells–Riley and dose-response approaches to risk assessment of infectious respiratory diseases” (2010) –hereinafter Sze To).
Regarding claim 7, the combination of Astigarraga and Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein determining the health risk level comprises determining (see [0045]; Boisvert: “Some conditions that may increase a risk of infection include, but are not limited to, a high particulate count, a high humidity level, a low humidity level, a high room temperature, high traffic into, out of, and/or within the room, high biological particle levels, low air changes per hour (ACH), low air velocity, high air velocity, high mold conditions, etc.”)
The same motivation to combine Astigarraga and Boisvert set forth for Claim 1 equally applies to Claim 7.
However, neither Astigarraga nor Boisvert does not explicitly teach determining the health risk level comprises determining 
Bearman from the same or similar field of endeavor teaches wherein determining the health risk level comprises determining a probability of infection (see [0136]; Bearman: “the determine relevance of relationship use case 107 may determine that a relationship (e.g., where one of the entities has an infectious disease), has a high likelihood of resulting in a spread of that disease to other people in the hospital. That is, based on the level of proximity and intimacy score of a relationship between two entities, it is likely that the second entity contracted the disease from the first entity.” That is, the system determines the likelihood/probability of infectious disease.) using occupancy data for the building (see [0136]; Bearman: “the determine relevance of relationship use case 107, in conjunction with the information received from the one or more of the information sources 400, 441, 442, 443, 444 determine behavior patterns or profiles of entities in the system by accumulating knowledge of typical activities and movement patterns (e.g., daily routines, positions, time schedules, movement under particular conditions) for hospital staff including doctors and nurses or certain pieces of equipment (e.g., oxygen tanks, stretchers, etc.).”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Astigarraga and Boisvert to include Bearman's features of determining the health risk level comprises determining a probability of infection using occupancy data for the building. Doing so would predicting behavior and detecting deviations from predicted behavior in order to prevent further spread of the disease and result in a tremendous cost savings for the hospital. (Bearman, [0033])
However, it does not explicitly teach determining the health risk level comprises determining a probability of infection using … a quanta generation rate for the infectious disease,
Sze To from the same or similar field of endeavor teaches wherein determining the health risk level (see page 5, left column; Sze To: “The Wells–Riley equation provides a simple and quick assessment of the infection risk of airborne transmissible diseases.”) comprises determining a probability of infection using …a quanta generation rate for the infectious disease…(see page 3, right column; Sze To: “where P1 is the probability of infection, C is the number of infection cases, S is the number of susceptibles, I is the number of infectors, p is the pulmonary ventilation rate of a person, q is the quanta generation rate, t is the exposure time interval, and Q is the room ventilation rate with clean air.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Astigarraga, Boisvert, and Bearman to include Sze To's features of determining a probability of infection using a quanta generation rate for the infectious disease. Doing so would evaluate the effectiveness of infection control measures. (To, page 2)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga in view of Boisvert and further in view of Bitran et al. (US 2017/0039339 A1 –hereinafter Bitran).
Regarding claim 16, the combination of Astigarraga and Boisvert teaches all the limitations of claim 15 above; however, it does not explicitly teach wherein receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building and receiving health record data regarding the infectious disease for the one or more individuals in the building.
Bitran from the same or similar field of endeavor teaches wherein receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building (see [0011]; Bitran: “The statistics can include biometric data (e.g., body temperature, heart rate, blood oxygen saturation, etc.,) sensed by a user device such as a mobile computing device (e.g., smartphone, wearable device, etc.,) as well as medical records of users in the group”) and receiving health record data regarding the infectious disease for the one or more individuals in the building (see [0011]; Bitran: “The computing system also gathers aggregated medical records statistics corresponding to the group of other registered users. For instance, the computing system may gather statistics indicating that some of the members of the registered user group are likely to have influenza, a common cold, chickenpox, and/or other infectious diseases[…] These statistics can then be used to ascertain group health data representing a health condition (e.g., infectious disease condition) of the group of registered users.” Group health data reads on ‘health record data’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Astigarraga and Boisvert to include Bitran's features of receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building and receiving health record data regarding the infectious disease for the one or more individuals in the building. Doing so would determine a user’s health risk level to prompt a user to take mitigating actions to reduce their exposure to high risk regions in order to prevent the spread of infectious disease. (Bitran, [0011])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Astigarraga in view of Boisvert and further in view of Gupta et al. (US 2017/0211837 A1 –hereinafter Gupta).
Regarding claim 20, the combination of Astigarraga and Boisvert teaches all the limitations of claim 15 above, Boisvert further teaches further comprising receiving a user input (see [0051]; Boisvert: “a user may input this information to the controller 238”), wherein the user input comprises a first weight indicating an importance to reduce health risks (see [0051]; Boisvert: “In some embodiments, the infection risk compliance parameters may be specific to a particular patient or type of patient. For example, if a high-infection-risk patient is present in a room (e.g. open wound, weak immune system, etc.), a user may input this information to the controller 238, and the rules may cause the controller 238 to control the environment in that room differently than if a low-infection-risk patient (e.g. dehydrated) were in the room.” See [0043]; Boisvert: “The set of rules may determine what action to take to reduce the elevated infection risk, sometimes in accordance with the one or more programmable risk compliance parameters for the particular room.”), 
The same motivation to combine Astigarraga and Boisvert set forth for Claim 15 equally applies to Claim 20.
However, it does not explicitly teach wherein the user input comprises … a second weight indicating an importance to reduce energy cost.
Gupta from the same or similar field of endeavor teaches wherein the user input comprises … a second weight indicating an importance to reduce energy cost (see [0044]; Gupta: “The Γ matrix captures the weight of the energy cost relative to the total discomfort cost. In practice, it could be determined by the actual cost of energy, as well as additional input from the building operator to determine how much relative weight to associate with the energy cost as compared to the occupant discomfort costs.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Astigarraga and Boisvert to include Gupta's features of the user input comprises a second weight indicating an importance to reduce energy cost. Doing so would providing individual comfort and energy efficiency in shared multi-occupant spaces. (Gupta, [0005])

Response to Arguments
Applicant’s arguments filed 6/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located the third page of the remarks (numbered as page 8) which recites:
“Applicant submits that Bearman and Boisvert, alone or in proper combination, fail to disclose, teach, or suggest "receiving health risk data from a health agency, the health risk data indicating new cases of an infectious disease in a geographic area of a building and comprising an identification of the infectious disease in the geographic area of the building," as recited in Claims 1, 8, and 15.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Astigarraga, has been relied upon to reject the limitations incorporated in the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cahan (US 20170351832A1) discloses aggregate health risk prevalence data are available from government or business sources, for example, official government offices or websites, e.g., the center for disease control, news sources, weather forecasting agencies, regulatory agencies, relief organizations and travel advisory websites, among others.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148